            Case 1:19-cv-00351-LAP Document 22 Filed 07/02/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- x
AURELIUS CAPITAL MASTER, LTD.,  :
                                :
                Plaintiff,      :                      Case No.: 1:19-CV-00351 (LAP)
                                :
                v.              :
                                :                      The Honorable Loretta A. Preska
                                :
THE REPUBLIC OF ARGENTINA,      :
                                :
                Defendant.      :
------------------------------- x



                       DECLARATION OF ROBERT J. GIUFFRA, JR.

                I, Robert J. Giuffra, Jr., pursuant to 28 U.S.C. § 1746, hereby declare under

penalty of perjury as follows:

       1.       I am a member of the bar of this Court and a partner of Sullivan & Cromwell

LLP, counsel to Defendant the Republic of Argentina in the above-captioned action. I make this

Declaration in order to place before this Court certain documents referenced in Defendant’s

Reply in Support of its Motion to Dismiss the Complaint.

       2.       Attached hereto are true and correct copies of the following:

Brief for Plaintiff-Appellant-Cross-Respondent, Rogers Revocable Tr. v. Bank of
Am., N.A., Index No. 601133/04, (N.Y. Sup. Ct. November 13, 2008)                 Exhibit 1

The Economist, How to Grow: A special report on the world economy (October
9, 2010)                                                                          Exhibit 2

Rachel Gamarski et al., Elusive Economic Growth Points to Depth of Brazil’s
Problems, Bloomberg (March 28, 2019)                                              Exhibit 3

INDEC, Statistical Good Practices Guiding the INDEC
https://www.indec.gov.ar/ftp/documentos/fundamental_indec.pdf                     Exhibit 4
          Case 1:19-cv-00351-LAP Document 22 Filed 07/02/19 Page 2 of 2



INDEC, Información de archivo Cuentas Nacionales, EMAE – Serie Histórica,
https://www.indec.gob.ar/ftp/nuevaweb/cuadros/17/Estim-mensual-activ-
econ_SH.xls (English Translation)1                                                   Exhibit 5

INDEC, Chart (GDP in 1993 Prices)
https://www.indec.gob.ar/ftp/nuevaweb/cuadros/17/cuadro8_1.xls (English
Translation)                                                                         Exhibit 6

INDEC, Chart (GDP in 2004 Prices)
https://www.indec.gob.ar/ftp/cuadros/economia/sh_oferta_demanda_06_19.xls
(English Translation)                                                                Exhibit 7




               Executed on July 2, 2019 in New York, New York.



                                                       /s/ Robert J. Giuffra, Jr.
                                                          Robert J. Giuffra, Jr.




1
       “English Translation” denotes that the Exhibit includes a certified English translation, a
copy of the Spanish original, and a Translation Certification.

                                                -2-
